Case 2:14-cv-00086-DBB-DBP Document 83 Filed 01/13/21 PageID.755 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 LEGRAND P. BELNAP,                                       MEMORANDUM DECISION AND
                                                          ORDER DENYING MOTION FOR LEAVE
                           Plaintiff,                     TO WITHDRAW
 v.
                                                          Case No. 2:14-cv-00086-DBB-DBP
 SALT LAKE REGIONAL MEDICAL
 CENTER, L.P.,, et al.,                                   District Judge David B. Barlow

                           Defendants.                    Chief Magistrate Judge Dustin B. Pead


        This matter is before the court on Counsel Peter Stirba’s Motion to Withdraw as Counsel.

(ECF No. 82.) 1 Counsel seeks to withdraw based upon a disagreement between Counsel and his

client regarding the continuation of this litigation. “Recently, the Arbitrator in this case has

decided that the Federal Antitrust claim should be dismissed.” Mtn. p. 1. Counsel provides that

as a result of that decision, “all remaining claims are to be decided based on state law,” and a

recent decision from the Utah Supreme Court, Belnap v. Howard, 2019 UT 9, 437 P.3d 355,

undermines the remaining claims.

        Despite the disagreement between Counsel and his client at this time, the court finds the

current procedural posture of this case warrants a denial of the motion. This matter is currently

stayed, and Counsel notes that the “remaining claims before the Arbitrator have yet to be

decided.” (ECF No. 82-1.) Because this case is currently stayed, the court cannot find any harm,

and Counsel fails to demonstrate any such harm, in denying Counsel’s request until the

Arbitrator has finished deciding the remaining claims.



1
  The case is referred to the undersigned from Judge David Barlow under 28 U.S.C. § 636(b)(1)(A). (ECF No. 72.)
The court decides this matter on the written memoranda. DUCivR 7-1(f).
Case 2:14-cv-00086-DBB-DBP Document 83 Filed 01/13/21 PageID.756 Page 2 of 2




      Counsel’s motion is therefore DENIED.



              DATED this 13 January 2021.




                                        Dustin B. Pead
                                        United States Magistrate Judge




                                              2
